*179Tbe three first errors assigned seem, to the court to be removed by the consent of the parties, as expressed in the record. As to the fourth error, although a court of equity will in some particular cases and for special reasons interfere where the defense is purely at law, in this case the complainant (from his own showing in his bill) and his agent have been negligent, his defense was purely at law, and the case as stated in the bill is not such a one as a court of equity ought to interfere in. The principles which governed this court at the last term, in the case of Harrison and Jackson, are applicable in this. Therefore, it is considered by the court, that the decree aforesaid be affirmed, and that the defendants recover of the plaintiff their costs in this behalf expended, which is ordered to be certified to the said court.